Citation Nr: 1225431	
Decision Date: 07/23/12    Archive Date: 07/30/12

DOCKET NO.  11-12 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of pituitary adenoma, including due to ionizing radiation exposure.

2.  Entitlement to service connection for hypothyroidism, including as secondary to residuals of pituitary adenoma.

3.  Entitlement to service connection for cerebrovascular disease with memory loss, including as secondary to residuals of pituitary adenoma.

4.  Entitlement to service connection for sleep apnea, including as secondary to cerebrovascular disease. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1955 to October 1959.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Jackson, Mississippi RO.  The Veteran's claims file is now in the jurisdiction of the Portland, Oregon RO. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  While the notice provisions of the VCAA appear to be satisfied, the Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claims.  See 38 C.F.R. § 3.159 (2011).

Upon review of the claims file, there are several outstanding private treatment records that are likely pertinent to the matters on appeal.

Regarding residuals of a pituitary adenoma, in May 2007 the Veteran submitted a medical history he had compiled for himself indicating that he underwent pituitary adenoma surgery at Salem Hospital in March 1989, followed by radiation treatment through May 1989.  A review of the claims file reveals treatment records for radiation treatment at Good Samaritan Medical Center following surgical treatment for a pituitary tumor in March 1989.  However, it does not appear that the RO attempted to obtain the treatment records from Salem Hospital, where the surgery was performed.  

Regarding hypothyroidism, the Veteran indicated that the disability was treated by his primary care physician, Dr. Castillo, and Corvallis Family Medicine.  The Veteran submitted some records from Dr. Castillo and Corvallis Family Medicine; however, a review of the claims file found that the RO has not attempted to obtain the complete treatment records from these providers.  

Regarding cerebrovascular disease, the Veteran contends that it developed secondary to the radiation therapy he underwent for pituitary adenoma.  In the medical history submitted in May 2007, he indicated that he experienced transient ischemic attacks (TIAs) and then a major stroke in February 1994, while he was hospitalized at Corvallis Hospital and being treated by Dr. LaFrance.  In a similar medical history summary submitted in September 2007, he indicated that his February 1994 in-patient treatment for TIAs and stroke took place at Good Samaritan Hospital.  The Veteran reported having additional TIAs in May 1994, June and October 1995, March 1996, October 1997, several times per year from 2003 through 2006, and November 2005, with treatment cited by Corvallis Hospital, Dr. Frost, Good Samaritan Hospital, and Dr. LaFrance.  A review of the claims file reveals no records from Corvallis Hospital, Dr. LaFrance, or Dr. Frost, and it does not appear that the RO has attempted to obtain these outstanding records.  Additionally, the claims file does contain some records from Good Samaritan Hospital from 1989 through 2005, submitted by the Veteran, which do not show any treatment for TIAs or a stroke; however, it does not appear that the RO has attempted to obtain the complete records from Good Samaritan Hospital.

Regarding all of the claims, in August 2007 the Veteran submitted a VA Form 21-4142 for authorization and release of his treatment records from Good Samaritan Hospital, Dr. Castillo, Dr. LaFrance, Dr. Goldner, Dr. Bassett, and Dr. Busa.  A January 2009 deferred decision and a March 2009 report of contact indicate that Dr. Busa is no longer in practice and the Veteran is unable to obtain the medical records from his office.  However, there is no indication that the RO attempted to obtain the indicated treatment records from any of the other cited providers and no explanation in the claims file as to why the RO did not attempt to obtain these treatment records.  If existing, such records are likely to contain pertinent information, and therefore must be secured.

The Veteran is advised that a governing regulation provides that when evidence requested in connection with a claim for VA benefits is not received within a year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).  He is further advised that ultimately it is his responsibility to ensure that the records sought are received.  

Furthermore, consideration of the claim for service connection for sleep apnea as secondary to cerebrovascular disease must be deferred pending resolution of the service connection claim for cerebrovascular disease, as the matters are inextricably intertwined.     

Finally, a review of the claims file (including Virtual VA) found that the most recent VA treatment records in evidence are from March 2009.  Records of any VA treatment the Veteran may have received for the disabilities at issue since are constructively of record, and must be secured.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO should ask the Veteran to submit a new authorization for VA to secure the complete clinical records of all non-VA treatment he has received for the disabilities at issue, including records from Salem Hospital, Dr. Castillo/Corvallis Family Medicine, Corvallis Hospital, Dr. Frost, Good Samaritan Hospital, and Dr. LaFrance.  He must be afforded the time provided by regulation, i.e., one year, to respond.  The RO should secure for the record copies of complete records from all sources cited.  If the Veteran does not respond/provide the releases sought, these claims (and the claim of service connection for sleep apnea) must be processed further under 38 C.F.R. § 3.158(a).  

2.  The RO should secure for the record copies of the complete updated (since March 2009) clinical records of any VA treatment the Veteran has received for the disabilities at issue.

3.  After the above development is completed (and only if the claims are not processed under 38 C.F.R. § 3.158(a)), the RO should arrange for any additional development needed in light of the records received, including (if necessary) a medical examination/examinations of the Veteran to determine the nature and likely etiology of his claimed disability/disabilities.  

4.  The RO should then re-adjudicate the remaining claims (service connection for sleep apnea in light of the determination made regarding the service connection claim for cerebrovascular disease).  If any remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

